Citation Nr: 0906765	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-25 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with asthma, claimed as bronchitis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1966 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Veteran requested a video-conference hearing in 
connection with the current claim.  The hearing was scheduled 
for January 2008 before the undersigned Veterans Law Judge 
(VLJ).  The Veteran failed to report for this hearing and 
made no attempt to reschedule the hearing.  Thus, the Board 
finds that the Veteran's request for a hearing is withdrawn.  
38 C.F.R. § 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case contends that his chronic 
obstructive pulmonary disease (COPD) with asthma is related 
to service.  Specifically, the Veteran asserts that his COPD 
with asthma resulted from his work as a demolitions expert in 
Vietnam.  The Veteran further indicates that he inhaled dust 
and fumes as a result of these activities, and that he also 
inhaled smoke following involvement in a "tank explosion."

The Board concedes in this case that the Veteran had in-
service experience as a demolitions expert and that he was 
involved in a vehicle accident after the vehicle in which he 
was riding struck a land mine.  See Veteran's VA Form DD-214; 
February 2006 "Buddy" Statement from S.N.

Associated with the Veteran's claims file is an informal 
hearing presentation (IHP) dated February 2009.  The 
Veteran's representative asserts that (1) the Veteran is 
entitled to a VA examination to assess the nature and 
etiology of the current respiratory disorder; and (2) that 
there are outstanding VA and private medical records not 
currently associated with the claims file.  

With regard to the outstanding medical records, the 
representative observed that the Veteran was allegedly 
treated for asthma in 1979, bronchitis in 1986, and COPD in 
2003.  The representative, however, noted that there was no 
evidence of record documenting treatment for asthma in 1979.  
Additionally, although the Veteran indicated that his 
disability began in 1986 and that he received treatment for 
bronchitis at the Methodist North Hospital (MNH) in Memphis, 
Tennessee, at an unspecified time, the earliest evidence of 
record showing treatment at MNH was 2003.  See May 2005 VA 
Form 21-526 (Veteran's Application for Compensation).  

Accordingly, the RO should contact the Veteran and request 
that he identify all VA and non-VA sources of treatment for a 
respiratory disorder from 1979 to the present.  The Veteran 
should also provide (or authorize VA to obtain) any and all 
treatment records from MNH beginning in 1986.  The RO should 
also obtain any other evidence described as relevant by the 
Veteran during the course of this remand.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the Veteran that are dated from 
September 1, 2007, to the present.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In this case, the Veteran has not 
been provided a VA examination to determine the nature and 
etiology of the current respiratory disorder and its 
relationship to service, if any.  As such, the RO should 
schedule the Veteran for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
ask him to identify all VA and non-VA 
sources of treatment for his respiratory 
disorder from 1979 to the present.  The 
Veteran should also provide (or authorize 
VA to obtain) any and all private 
treatment records from Methodist North 
Hospital in Memphis, Tennessee from 1986 
to the present.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from September 1, 2007 to the present.  

3.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for a respiratory examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's COPD with asthma is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
military service, and specifically to dust 
and fumes the Veteran inhaled as the 
result of his work as a demolitions expert 
and/or his involvement in an accident 
after the vehicle in which he was riding 
struck a land mine.  

The examiner is also asked to comment on 
the significance, if any, of the October 
2004 private treatment record which noted 
the Veteran's 35-year smoking history as 
well as the other evidence of record which 
documented the Veteran's post-service 
employment history. The Veteran's post-
service employment history was significant 
for exposure to chemicals and solvents in 
a variety of settings.  The examiner must 
provide a complete rationale for any 
stated opinion.

4.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

